ORDER
PER CURIAM.
The Court having considered and granted the petition for a writ of certiorari in the above captioned case, it is this 18th day of May, 1993
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, vacated and the case is remanded to the Court of Special Appeals with directions to remand the case to the Circuit Court for Prince George’s County for further proceedings in light of Tyler v. State, 330 Md. 261, 623 A.2d 648 (1993). Costs in this Court and in the Court of Special Appeals to be paid by Prince George’s County.